Citation Nr: 1526118	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  15-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service connected residuals of frostbite to the right and/or left foot.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from January 1951 to January 1955, to include service in Korea.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO, inter alia, denied the claim for service connection for a bilateral knee condition.  

In April 2013, the Veteran filed what the RO characterized as a "petition to reopen" the claim for service connection for a bilateral knee condition, along with a private treatment records documenting treatment for a knee disorder.  In a November 2013 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a bilateral knee condition.  In July 2014, the Veteran submitted a notice of disagreement (NOD).  In December 2014, the RO issued a statement of the case (SOC) in which the "petition to reopen" was granted and the claim for service connection was denied on its merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2015.  

With regard to the Veteran's claim, the Board notes that the agency of original jurisdiction (AOJ) had characterized the issue on appeal as a petition to reopen the previously denied claim of entitlement to service connection for a bilateral knee condition.  The Board also notes that the Veteran's claim of entitlement to service connection for a bilateral knee condition was initially denied by the AOJ in a February 2013 rating decision.  The Veteran was notified of the February 2013 rating decision and his appellate rights by a letter later that month.  Significantly, however, in April 2013 (i.e., within the one-year appeal period), the Veteran submitted new and material evidence relevant to his bilateral knee claim, namely private orthopedic treatment records.  

In this regard, the Board emphasizes that, if new and material evidence is received during an applicable appellate period following an AOJ decision (one year for a rating decision), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim).  As the Board finds the newly submitted treatment records to constitute new and material evidence pertinent to bilateral knee disorder issue on appeal, pursuant to 38 C.F.R. § 3.156(b), this newly submitted evidence will be considered as having been filed in connection with the Veteran's pending claim for service connection.  See 38 C.F.R. § 3.156(b) (2014).  Hence, the Board's characterization of the instant claim as a de novo claim for service connection.

The Board notes that, in his January 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in February 2015, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2014).  

In June 2015, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran appears to have submitted a request to reopen a claim for service connection for arthritis of the bilateral hands as well as a claim for service connection for a bilateral wrist disorder in a January 2015 substantive appeal.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.




REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for a bilateral knee disorder on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran has alleged that his current bilateral knee disorder is the result of his service, specifically his exposure to cold weather during the Korean War.  Service treatment records reflect complaints of aching knees in January 1951.  A January 1954 service discharge examination found the Veteran's lower extremities to be normal and indicated that he had a history of frostbite in his feet incurred while serving in Korea in January 1952.  The Veteran has also submitted articles detailing various medical conditions related to cold injuries, including arthritis in the involved areas.

In an October 2013 report, a VA examiner opined that it was less likely than not that the Veteran's diagnosed bilateral knee degenerative joint disease was incurred in or caused by the claimed in-service injury, event or illness as there was only one complaint of bilateral knee aches without a diagnosis dated five days from the enlistment physical in 1951 without further evidence of knee conditions or limitations.  This examiner further stated that the Veteran's bilateral knee disorder is degenerative.  In a December 2014 addendum opinion, a different VA examiner opined that the Veteran's left knee condition was not proximately due to or the result of service-connected residuals of frostbite in the right and/or left foot as there was no biomechanical condition of either lower extremity originating from either foot to cause such a secondary condition in the knee joint and that the findings of each knee joint are independent of the residuals of frostbite in each foot.  This December 2014 VA examiner also opined that there was no" biomechanical caused in either foot to permanently aggravate any disease or pain associated with that disease in either knee."  However, neither examiner addressed the Veteran's contention that his current bilateral knee disorder was the result of his exposure to the cold in Korea.  Therefore, an addendum opinion is required to consider the Veteran's contention.
On remand, the AOJ should arrange to obtain an addendum opinion from the physician who evaluated the Veteran in October 2013, or from another appropriate physician.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary in the judgment of a competent medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R.          § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Hampton, Virginia, and that records from this facility dated from November 2013 to August 2014 are associated with the file; however, more recent records may exist.  The Board also notes that, in an August 2014 submission, the Veteran requested that VA retrieve all records from the Hampton VAMC.  It is unclear from the current record whether any VA treatment records dated prior to November 2013 either exist or where requested.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Hampton VAMC (both prior to November 2013 and since August 2014) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.        § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran both prior to November 2013 and since August 2014.  Follow the procedures set forth in 38 C.F.R.           § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist herein obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, 
arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the October 2013 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Arrange for the Veteran to undergo further  VA examination, by an appropriate physician, if deemed necessary by a competent, medical professional.

The contents of the entire, electronic claims file,  to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to current bilateral knee disability, the physician should render an opinion, consistent with sound medical judgement opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically-related to in-service injury or disease-to specifically include the Veteran's exposure to cold weather while serving in Korea, as alleged.

In rendering each requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service cold exposure and as to onset and continuity of symptoms.  The physician should also address the articles submitted by the Veteran suggesting that arthritis is a cold-related medical condition.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

